      Case 4:08-cr-00060-AW-MAF Document 78 Filed 09/09/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


UNITED STATES OF AMERICA

vs.                                           Case Nos. 4:08cr60-MW
                                              and 4:09cr71-MW
STEVEN KRPATA,

            Defendant.
                                          /

      ORDER OF DETENTION PENDING REVOCATION HEARING

      At the initial appearance on the Violation of Supervised Release

Petition, ECF No. 68, the Government moved for detention pending a

revocation hearing pursuant to the Bail Reform Act, 18 U.S.C. § 3143(a)(1).

Counsel for Defendant requested a continuance of the detention hearing

pending Defendant’s transfer from the Gainesville Division to the

Tallahassee Division. On September 1, 2020, defense counsel filed a

Notice of Stipulation to Detention, ECF No. 76, waiving Defendant’s right to

a detention hearing.

      Accordingly, it is ORDERED:

      That the Defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections

facility separate, to the extent practicable, from persons awaiting or serving
     Case 4:08-cr-00060-AW-MAF Document 78 Filed 09/09/20 Page 2 of 2




sentences or being held in custody pending appeal. The Defendant shall

be afforded a reasonable opportunity for private consultation with defense

counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility

shall deliver the Defendant to the United States Marshal for the purpose of

an appearance in connection with a court proceeding.

     DONE AND ORDERED on September 9, 2020.



                                  s/ Martin A. Fitzpatrick
                                  MARTIN A. FITZPATRICK
                                  UNITED STATES MAGISTRATE JUDGE




                                      2
